United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3096                                                 September Term, 2021
                                                                      1:21-cr-00175-TJK-1
                                                       Filed On: March 4, 2022
United States of America,

              Appellee

       v.

Ethan Nordean, also known as Rufio
Panman,

              Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Tatel, Pillard, and Wilkins, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

        ORDERED AND ADJUDGED that the district court's order entered on December
14, 2021, denying appellant’s motion to reopen the detention hearing and for release,
be affirmed. Although appellant asserts that the district court judge lacked subject
matter jurisdiction to revoke an order setting conditions of release entered by another
judge of this district, the identity of the judicial officer under 18 U.S.C. § 3142(f) is not
jurisdictional. See 18 U.S.C. § 3231; Arbaugh v. Y&H Corp., 546 U.S. 500, 515-16
(2006). This argument is therefore subject to forfeiture, which appellant has done by
failing to raise it in earlier proceedings. See United States v. Brice, 748 F.3d 1288,
1289 (D.C. Cir. 2014). Appellant also contends that his case does not involve a
detainable offense, but he could have presented this argument in his first detention
appeal and he has therefore forfeited it here. See id.

       Appellant has not shown that the district court clearly erred in determining that no
condition or combination of conditions of release would reasonably assure the safety of
any other person and the community. See 18 U.S.C. § 3142(e), (f)(2); United States v.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3096                                                September Term, 2021

Hale-Cusanelli, 3 F.4th 449, 454 (D.C. Cir. 2021). This court previously affirmed the
district court’s detention decision based on its finding that appellant and his co-
defendant provided leadership and planning for the Proud Boys in connection with the
events at the Capitol on January 6, 2021, coordinating a large group of people and
facilitating unlawful conduct. United States v. Biggs, No. 21-3021, et al., unpublished
judgment (D.C. Cir. June 25, 2021). Appellant contends that the district court could not
incorporate this prior finding of dangerousness because political conditions have
changed in the interim, but his detention was not predicated solely on the political
moment. Appellant also contends that the district court could consider evidence related
only to the detainable offense in making its dangerousness determination, but the
district court correctly considered the statutory factors in making its decision, see 18
U.S.C. § 3142(g). To the extent appellant contends new information shows his
detention is not in accord with this court’s precedent, appellant has not shown that the
district court clearly erred in finding that he helped to coordinate a large group of people
and to facilitate unlawful conduct, or that conditions of release would not reasonably
assure the safety of the community.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam



                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/

                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2